10/17/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                     Case Number: DA 22-0346


                                         DA 22-0346


MATHEW RYAN AILER,                                                      OCT 1 7 2022
                                                                      Bowen Greenwood
                                                                    Clerk of Supreme Court
             Petitioner and Appellant,                                 State of Montana


       v.                                                             ORDER

STATE OF MONTANA,

                 Respondent and Appellee.



      Pursuant to Appellant Matthew Ryan Ailer's motion for extension to of time to file
his opening brief and good cause appearing,
      IT IS HEREBY ORDERED that Appellant has until November 18, 2022, to file his
opening brief.
      DATED this ?         day of October, 2022.
                                                   For the Court,




                                                                    hief Justice747")1